                             Case 7:16-cv-07664-KMK Document 79 Filed 01/06/20 Page 1 of 1



                                            BARTELS & FEUREISEN LLP
                                                       ATTORNEYS AT LAW
                                                  I 025 WESTCHESTER A VENUE
                                                           SUITE 402
                                                                                                      ...   .   ! •



                                                 WHITE PLAINS, NEW YORK 10604


                                                     TELEPHONE (914) 681-7175
                                                     FACSIMILE (914) 681-0013
   DAYID FEUREISEN•
      MICHAEL FAHEY

                                                                                                JOHN R BARTELS, JR.
      Suzanne B. Calabrese                                                                        GEORGE F. HRITZ
      Alexandra Mormile                                                                             OF COUNSEL


                                                                                               davidfeureisen@btllp .net
                                                                                               michaelfahey@bfllp.net
 • Also Admitted in New Jersey                                                                 skohn@btllp.net
                                                                                               amonnile@bfllp.net

                                                      January 6, 2020

By ECF and First Class Mail
Hon. Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street, Chambers 533
White Plains, NY 10601-4150
                             Re: Case Concepts International, LLC et al. v. Teich, Beim & Moro, et al.
                             (Case No. 7:16-cv-07664-KMK)

Dear Judge Karas:

       We are writing this joint letter to request a 30 day stay of all proceedings and discovery in order to
allow plaintiff and defendant to mediate this dispute with retired Justice Allen Hurldn Torres at JAMS.
The parties have already reserved January 15, 2020 as the first mediation session with Justice Torres.

        The parties are currently embroiled in extensive and contentious litigation. Among other things,
the parties are currently engaged in disputes over the production of documents and testimony that plaintiff
asserts to be privileged and the interpretation of complicated tax issues which require the retention of
experts. The Court has just scheduled a conference for January 29, 2020 in connection with the discovery
disputes, which could result in additional motion practice. The parties' settlement positions have also
narrowed to the point that counsel believe mediation is likely to result in the settlement of this matter.

       For these reasons, counsel for plaintiff and defendant, with the consent of counsel for third-party1
defendant, respectfully request a short 30 day stay of all proceedings and discovery to focus on the
mediation and the efficient resolution of this matter.                              /
                        c             .d   .
              Thank you 1or your cons1 erat10n.
                                                                                         ~tt;¢/,            ~
                                                               Respectfully submitted,   )o OrJ(rr/ . . .
                                                               Isl David Feureisen


cc:           Daniel C. Green, Esq. (By ECF)
                                                               Isl Martin Murray
                                                                                                f
